Title: To Thomas Jefferson from George Latimer, 28 November 1801
From: Latimer, George
To: Jefferson, Thomas


Sir,
Custom House Philadelphia 28th. November 1801
I have the honor to enclose a Letter this day handed to me for you and also a bill of lading for three cases directed to you per the Ship Pennsylvania, York Master from Hamburg, together with an extract of a Letter to Messrs. Wachsmuth & Soullier of this City respecting the cases
Permit me to request that you will have the goodness to endorse and return to me the bill of lading that I may hand it to Captn York
In mean time the cases shall be brought to this Office with all the care that is possable so as to prevent injury to their contents which are represented to be of a fragile nature
The extract from Messrs. Wachsmuth & Soullier’s Letter shews that there is not any charge for freight to be made to you
It will afford me great pleasure to recieve whatever instructions you may be pleased to give respecting these cases
With the highest & most sincere respect, I have the honor to be Sir, Your obedient Servant
Geo Latimer
